DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 discloses that the, “RF wireless receiver is part of an RF transceiver integrated into a central control module…” A transceiver is both a transmitter and receiver, however, the claim does not provide another element (i.e. receiver) that receives a signal from the RF wireless receiver that is part of an RF transceiver. Thus, the claim is incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Again, is the element that receives a signal from the transceiver formed in the central control module? Or, is the element formed as an RF wireless transmitter that is incorporated into another RF transceiver (see claim 11)? Appropriate correction is needed in order to prevent any confusion in understanding the limitations of the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 9, 10, 14, 16, 17 and 20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Foreign Reference (KR19990061567, hereafter referred to as FR and translation is included herewith). 

In reference to claim 9, FR discloses a wireless control system for a central vacuum system (Figure 2-4) having a vacuum source (10) powered by a motor (250) controlled by a motor control circuit (200), a conduit system (30), a handle (42) for use by an operator, and a flexible hose (44) connecting the handle to the conduit system (Figure 2), the vacuum source, conduit system, handle and hose configured such that when the motor is activated during use of the central vacuum system, dirt is drawn by a vacuum created by the vacuum source through the handle, hose, and conduit system, and into a receptacle (i.e. within 10) of the vacuum source (see abstract), the wireless control system comprising: a user input interface (42a) at an input location on the handle for controlling an operation (i.e. driving operation which includes being on or off) of the motor through the motor control circuit (see portion of translation below);
The handle member 42 of the suction device 40 is provided with a transmission device 100 for transmitting a signal according to the operation of the operation unit 42a… 
The receiving device 200 detects only the antenna 210 for receiving the signal transmitted from the antenna 140 of the transmitting device 100 and the data excluding the carrier wave from the signal received by the antenna 210. The receiver 220, the microcomputer 240 which receives the data of the receiver 220 and is operated by the microcomputer operating power supply 230 to process the respective control signals, and the signals processed by the microcomputer 240. It consists of a motor driving unit 250 to generate a drive signal to drive the cleaning main body 10.
 and a communication system (100 and 200) to transfer control signals from the user input interface for the motor control circuit, wherein the communication system comprises an RF wireless transmitter (100) for the handle for transmitting control signals, and an RF wireless receiver (200) for receiving the control signals from the RF wireless transmitter for controlling the operation of the motor through the motor control circuit (see portion of translation above). 

In reference to claims 10 and 17, FR discloses that the user input interface and the communication system are cooperatively configured to: (i) cause the RF wireless transmitter to transmit an “on” control signal to the RF wireless receiver when a first user input is detected at the user input interface, and (ii) cause the RF wireless transmitter to transmit an “off” control signal to the RF wireless receiver when a second user input is detected at the user input interface, the “on” control signal and “off” control signals for respectively signaling the motor control circuit to control the motor to turn on and off because a drive signal is disclosed as being used for driving the main body and thus would inherently either be an on signal (i.e. an on signal) for driving the motor or an off signal in order for the device to operate as intended. 

In reference to claims 14 and 20, FR discloses that the RF wireless receiver (200) is configured to be fixed to a location (i.e. at 20) that is external to a motor housing (10) that houses the motor (Figure 2). 

In reference to claim 16, FR discloses a central vacuum apparatus for use with a central vacuum, the central vacuum apparatus comprising: a vacuum hose handle (42) for use by an operator and connectable to a vacuum hose (44) in fluid communication with a conduit system (30) that is in fluid communication with a vacuum source (10) of the central vacuum (Figure 2), a user input interface (42a) at an input location on the vacuum hose handle for controlling an operation of a motor of the vacuum source; 
(see portion of translation below);
The handle member 42 of the suction device 40 is provided with a transmission device 100 for transmitting a signal according to the operation of the operation unit 42a… 
The receiving device 200 detects only the antenna 210 for receiving the signal transmitted from the antenna 140 of the transmitting device 100 and the data excluding the carrier wave from the signal received by the antenna 210. The receiver 220, the microcomputer 240 which receives the data of the receiver 220 and is operated by the microcomputer operating power supply 230 to process the respective control signals, and the signals processed by the microcomputer 240. It consists of a motor driving unit 250 to generate a drive signal to drive the cleaning main body 10.
and a communication system (100 and 200) to transfer control signals from the user input interface for the motor, wherein the communication system comprises an RF wireless transmitter (100) at the vacuum hose handle for transmitting control signals, and an RF wireless receiver (200) for receiving the control signals from the RF wireless transmitter for controlling the operation of the motor (see portion of translation above).
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a central vacuum system. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a communications system to transfer control signals from the user input interface to the motor control circuit, wherein the communications system comprises an RF wireless transceiver in the handle, and an RF wireless transceiver at the motor control circuit (as in claims 1 and 5), together in combination with the rest of the limitations of the independent claims.
Claims 11-13, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sparro (3626545) teaches of providing a radio communication system including a transmitter (22) that is carried by a user and a receiver (20) that communicates with the transmitter for turning a motor on or off in order to provide great convenience and reduces electrical shock (Figures 1-3). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723